Order filed July 3, 2012




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-12-00248-CV
                                       ____________

                      EDWARD PAUL CELESTINE, Appellant

                                             V.

       COURTYARD OF THREE FOUNTAINS ASSOCIATION AND KRJ
                     MANAGEMENT, INC., Appellees


                 On Appeal from the County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 1006812


                                         ORDER

       This appeal is from an order signed February 28, 2012. Appellant filed a notice of
appeal on March 23, 2012. On May 3, 2012, the trial court denied the contest to
appellant’s pauper’s affidavit and determined that appellant may proceed on appeal
without payment of costs.

       Accordingly, appellant is deemed indigent and is entitled to proceed without
payment of costs. This court’s order dated June 12, 2012 ordering appellant to pay the
appellate filing fee is withdrawn.
PER CURIAM